Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-3 are rejected on the ground of nonstatutory double patenting over claims 1, 3 and 4 of U.S. Patent No. 9,906,982 (hereinafter Hwang’982) in view of Digital Video Broadcasting (DVB); Next Generation broadcasting system to Handheld, physical layer specification (DVB-NGH), DVB Document A160, hereinafter DVB since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Hwang’982 by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claim 1 of Hwang’982
A method for generating a packet of a transmitting apparatus, the method comprising:
setting a value of a Deleted Null Packet (DNP) counter to zero; 
increasing the value of the DNP counter for each deleted null packet preceding a non-null transport stream (TS) packet among at least one non-null TS packet; and,
generating a packet comprising a header and a payload, wherein the header comprises a DNP field,
, wherein if the value of DNP counter reaches a maximum allowed value and a next TS packet is a null packet, the null packet is kept as a useful TS packet and encapsulated into the payload, and
wherein the non-null TS packet is a first encapsulated packet in the payload.

setting a value of a Deleted Null Packet (DNP) counter to zero; 
increasing the value for each deleted null packet preceding a non-null transport stream (TS) packet; and 
generating a packet comprising a header and a payload, 
wherein the header comprises a DNP field,

wherein the value of the DNP counter is used to set the DNP field.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of Hwang by eliminating the italicized portion of limitation of claim 1.

Hwang’982 discloses all the subject matter of the claimed invention with the exception of wherein if the value of DNP counter reaches a maximum allowed value and a next TS packet is a null packet, the null packet is kept as a useful TS packet and encapsulated into the payload. DVB from the same or similar fields of endeavor discloses wherein if the value of DNP counter reaches a maximum allowed value and a next TS packet is a null packet, the null packet is kept as a useful TS packet and encapsulated into the payload (page 40: After transmission of a UP, a counter called DNP (deleted null packets, 1 byte) shall be first reset and then incremented at each deleted null packet. When DNP reaches the maximum allowed value DNP = 255D, then if the following packet is again a null packet this null packet is kept as a useful packet and transmitted). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hwang by resetting and then incrementing DNP and keeping a null packet as a useful packet to be transmitted when DPN reaches the maximum allowed value and the following 

Claims 2 and 3 of instant application is identical/similar with claims 3 and 4 of Hwang’982.

Claims 1-3 are rejected on the ground of nonstatutory double patenting over claims 1, 3 and 4 of U.S. Patent No. 9,553,957 (hereinafter Hwang, hereinafter Hwang’957) in view of Digital Video Broadcasting (DVB); Next Generation broadcasting system to Handheld, physical layer specification (DVB-NGH), DVB Document A160, hereinafter DVB since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Hwang’957 by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claim 1 of Hwang’957
A method for generating a packet of a transmitting apparatus, the method comprising:
setting a value of a Deleted Null Packet (DNP) counter to zero; 

generating a packet comprising a header and a payload, wherein the header comprises a DNP field,
wherein the value of the DNP counter is used to set the DNP field, wherein if the value of DNP counter reaches a maximum allowed value and a next TS packet is a null packet, the null packet is kept as a useful TS packet and encapsulated into the payload,.
wherein the non-null TS packet is a first encapsulated packet in the payload.

at least one processor configured to implement: 
a DNP (Deleted Null Packets) counter to reset a value to zero and increase the value for each deleted 
a packet generator to generate a packet comprising a header and a payload; and 
a transmitter to transmit the packet, 
wherein the at least one non-null TS packet is included in an input stream, 
wherein the at least one non-null TS packet is encapsulated into the payload of the packet, and 
wherein the value of the DNP counter is used to set a DNP field included in the header of the packet.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of Hwang’957 by eliminating the italicized portion of limitation of claim 1.

Hwang’957 discloses all the subject matter of the claimed invention with the exception of wherein if the value of DNP counter reaches a maximum allowed value and a next TS packet is a null packet, the null packet is kept as a useful TS packet and encapsulated into the payload (page 40: After transmission of a UP, a counter called DNP (deleted null packets, 1 byte) shall be first reset and then incremented at each deleted null packet. When DNP reaches the maximum allowed value DNP = 255D, then if the following packet is again a null packet this null packet is kept as a useful packet and transmitted). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hwang by resetting 

Claims 2 and 3 of instant application is identical/similar with claims 3 and 4 of Hwang’957.

Claims 1-3 are rejected on the ground of nonstatutory double patenting over claims 1, 3 and 4 of U.S. Patent No. 10,383,001 (hereinafter Hwang, hereinafter Hwang’001) in view of Digital Video Broadcasting (DVB); Next Generation broadcasting system to Handheld, physical layer specification (DVB-NGH), DVB Document A160, hereinafter DVB since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
    
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Hwang’001 by eliminating the elements and their functions of the claims as set forth below.
Claim 1 of Instant Application
Claim 1 of Hwang’001
A method for generating a packet of a transmitting apparatus, the method comprising:
setting a value of a Deleted Null Packet (DNP) counter to zero; 

generating a packet comprising a header and a payload, wherein the header comprises a DNP field,
wherein the value of the DNP counter is used to set the DNP field, wherein if the value of DNP counter reaches a maximum allowed value and a next TS packet is a null packet, the null packet is kept as a useful TS packet and encapsulated into the payload,
wherein the non-null TS packet is a first encapsulated packet in the payload.

increasing a value of a Deleted Null Packet (DNP) counter for each deleted null packet preceding 
generating a packet comprising a header and a payload; 
generating a frame based on the packet; and
transmitting a signal which is generated based on the frame, 
wherein the header comprises a DNP field,
wherein the value of the DNP counter is used to set the DNP field, 
wherein the at least one non-null TS packet is included in an input stream, and 
wherein the non-null TS packet is a first encapsulated packet in the payload.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of Hwang’001 by eliminating the italicized portion of limitation of claim 1.

Hwang’001 discloses all the subject matter of the claimed invention with the exception of setting a value of a Deleted Null Packet (DNP) counter to zero ... wherein if the value of DNP counter reaches a maximum allowed value and a next TS packet is a null packet, the null packet is kept as a useful TS packet and encapsulated into the payload. Hwang from the same or similar fields of endeavor discloses setting a value of a Deleted Null Packet (DNP) counter to zero ... wherein if the value of DNP counter reaches a maximum allowed value and a next TS packet is a null packet, the null packet is kept as a useful TS packet and encapsulated into the payload (page 40: After transmission of a UP, a counter called DNP (deleted null packets, 1 byte) shall be first reset and then incremented at each deleted null packet. When DNP reaches the maximum allowed value DNP = 255D, then if the following packet is again a null packet this null packet is kept as a useful packet and transmitted). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Hwang by resetting and then incrementing DNP and keeping a null packet as a useful packet to be transmitted when DPN reaches the maximum allowed value and the following packet is again a null packet of DVB. The motivation would have been to avoid unnecessary transmission overhead (DVB page 39 section 5.1.5).

Claims 2 and 3 of instant application is identical/similar with claims 3 and 4 of Hwang’001.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAE Y LEE/Primary Examiner, Art Unit 2466